239 S.W.3d 163 (2007)
WM. FRENCH BUYER'S REAL ESTATE SERVICES, INC., Plaintiff/Appellant,
v.
NRT MISSOURI, INC., d/b/a Coldwell Banker Gundaker, et al., Defendants/Respondents.
No. ED 89703.
Missouri Court of Appeals, Eastern District, Division Two.
November 27, 2007.
*164 Jesse W. Ullom, Natalie A. Hoernschemeyer, Audrey Melissia Riddle, Chesterfield, MO, for appellant.
Steven M. Cohen, Stephen C. Murphy, Clayton, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The plaintiff, William French Buyer's Real Estate Services, Inc., appeals the judgment of the Circuit Court of St. Louis County denying and dismissing the plaintiff's amended motion to vacate an arbitration award to the defendant, NRT Missouri, Inc. d/b/a Coldwell Banker Gundaker, and confirming the award as determined by the second defendant, St. Louis Association of Realtors. Finding no error, we affirm.[1]
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).
NOTES
[1]  The plaintiff's motion to strike the brief of the St. Louis Association of Realtors is denied.